Citation Nr: 0526702	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a rotator cuff tear of the right shoulder with chronic 
impingement syndrome.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Jackson, Mississippi.  In a February 1999 rating decision, 
the RO denied service connection for a right shoulder, right 
arm, and right hand condition. Following a November 2000 
Board remand, the RO, in a July 2001 rating decision, granted 
service connection for a rotator cuff tear of the right 
shoulder with chronic impingement syndrome and chronic 
lateral epicondylitis of the right elbow assigning an overall 
10 percent evaluation.  In a January 2002 rating decision, 
the RO assigned a separate 10 percent disability rating for 
the chronic lateral epicondylitis of the right elbow, which 
was not a complete grant of benefits.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In May 2002, the veteran and his representative appeared 
before a Decision Review Officer at a hearing.  In an August 
2002 rating decision, the RO increased the evaluation for the 
rotator cuff tear of the right shoulder with chronic 
impingement syndrome to 30 percent, effective the date of 
original entitlement.  The veteran and his representative 
appeared before the undersigned Veterans Law Judge at a 
hearing at the RO in June 2003.

In February 2004, the Board disposed of the appeal of the 
separate 10 percent disability rating for the chronic lateral 
epicondylitis of the right elbow and remanded the issue of 
increased rating for the right shoulder for further 
development.  Such development was completed and this matter 
is now returned to the Board.  





FINDING OF FACT

The veteran's right shoulder disability is manifested by 
subjective complaints of pain with objective findings of loss 
of motion, but with a range of motion that exceeds 25 degrees 
from the side and with no evidence of fibrous union, nonunion 
(false flail joint) or loss of humerus head (flail shoulder).  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for residuals of a right shoulder injury (major) have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5201, 5202 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a February 2004 letter and an October 2004 letter.  
In these letters, the veteran was told of the requirements to 
establish an increased rating for his claim, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letters 
and the SSOC specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in February 
and October 2004, the claim was readjudicated based upon all 
the evidence of record.  There is no indication that the 
disposition of this claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records, and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of November 
2004 provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased evaluation

The veteran contends that his right shoulder disorder is more 
severe than the current 30 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 3.102; 38 C.F.R. §§ 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2004), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran filed his claim for service connection in January 
1999.  The service medical records reflect that the veteran, 
who is right handed, sustained a traumatic amputation to the 
left forearm due to multiple fragment wounds.  The service 
medical records do not show any injury or problems with the 
right shoulder.  

The report of a February 1999 VA examination noted the 
history of the left arm amputation and described the 
following findings regarding his right shoulder.  He had well 
developed musculature.  There was no swelling or deformity 
present.  He had the following range of motion of the right 
shoulder with pain at the extremes of motion:  180 degrees 
abduction, 180 degrees flexion, 90 degrees external rotation, 
90 degrees internal rotation and 60 degrees extension.  He 
was anterior anteriorlaterally over that tip of the greater 
trochanter.  He could strongly abduct his arm from his side.  
He had no crepitation with motion.  X-ray of the right 
shoulder revealed no bony abnormalities.  The diagnosis was 
impingement syndrome of the right shoulder.  

The report of a May 1999 VA examination primarily addressed 
lower extremity complaints but included an examination of the 
right shoulder.  No tenderness was noted on palpation of the 
acromioclavicular joint or anterior or posterior joint area.  
However there was obvious discomfort and reaction from the 
veteran during palpation of the subacromial area.  Range of 
motion was in normal limits except for internal rotation 
which was 75 degrees.  He had 180 degrees abduction, 180 
degrees flexion, 90 degrees external rotation and 35 degrees 
extension.  No weakness of the muscles was noted and no 
atrophy of the muscles was noted.  

VA treatment records from 2000 reflect that the veteran 
underwent occupational therapy for ongoing right shoulder 
problems beginning in July 2000 after he reported injuring 
himself at work.  He underwent multiple range of motion 
testings during the course of this therapy.  His range of 
motion in July 2000 revealed extension shown to be 0 to 50, 
flexion shown to be 0 to 98, internal rotation of L1, 
external rotation at 0-28, and abduction from 0 to 101.  In 
August 2000, he was said to not improved, although he was 
felt to be giving maximum effort with exercises, and MRI and 
X-rays were ordered.  The September 2000 MRI showed a 
supraspinatus RTC tendon tear.  The X-rays showed some 
arthritic change at the glenohumeral joint and minimally at 
the acromioclavicular joint.  No fractures were seen and soft 
tissues were unremarkable.  The veteran's exercise program 
was altered based on the MRI findings.  By December 2000, his 
range of motion improved as follows:  extension shown to be 0 
to 60, flexion shown to be 0 to 150, internal rotation of 
T10, external rotation at 0-78, and abduction from 0 to 145.  
Range of motion testing in February 2001 yielded identical 
findings as those in December 2000.  

A March 2001 opinion from the veteran's private physician at 
the Laurel Bone & Joint Clinic, P.A. stated that the 
veteran's right shoulder problem was definitely aggravated by 
the left above elbow amputation.  The physician opined that 
the amputation of the left arm caused him to overcompensate 
using his right upper extremity and the left elbow amputation 
may have caused the lesion of the right shoulder due to 
overuse.  

A May 2001 VA treatment record revealed the veteran's right 
shoulder pain to be improving since the last visit, with a 
history of physiotherapy and range of motion.  He had 
received steroid injections three months earlier.  His range 
of motion lacked the last 25-30 degrees of abduction and 
forward flexion, but otherwise was painless.  He was doing 
well on Naprosyn, and would likely need arthroscopic 
debridement for impingement syndrome in the future.  

A July 2001 rating decision granted service connection for a 
rotator cuff tear, right shoulder with chronic impingement 
syndrome secondary to the veteran's left above elbow 
amputation.  The RO assigned a 10 percent evaluation for the 
rotator cuff tear, right shoulder with chronic impingement 
syndrome and the veteran disagreed with the evaluation.  

The report of an October 2001 VA orthopedic clinic note 
revealed the veteran complained of continuing pain and 
discomfort in the right shoulder with impingement syndrome 
and rotator cuff tear.  His injection treatment a year ago 
was noted to give 2 months relief, but he had this chronic 
problem and was ready to undergo arthoscopic debridement and 
possible repair of the rotator cuff.  

VA records from 2002 revealed that the veteran had continued 
injections for his right shoulder.  In January 2002, he was 
recommended to undergo a subacromial decompression surgery, 
but had conflicts that precluded scheduling the surgery.  
Physical examination in January 2002 revealed decreased 
strength in external rotation and internal rotation, a 
positive Hawkins sign and with impingement and rotator cuff 
tear.  He opted to undergo an injection with good relief and 
increased range of motion within five minutes.  Surgery 
continued to be discussed.  He was noted to have restriction 
passively on forward flexion and external rotation planes.  
He was unable to actively extend above shoulder level in 
forward flexion.  An old MRI was noted to show supraspinatus 
tear.  He was assessed in February 2002 showed rotator cuff 
tear with impingement and capsular tightness.  A February 
2002 record revealed his range of motion to have decreased 
from a year ago, with flexion from 0 to 98, as compared to 0 
to 150 a year earlier; extension from 0 to 30 as compared to 
0 to 60 a year earlier; internal rotation of L-4 as compared 
to T-10; external rotation of 0 to 60 as compared to 0-78 a 
year earlier and abduction of 0 to 105 as compared to 0 to 
145 a year earlier.  

In a May 2002 hearing, the veteran testified that his right 
shoulder symptoms were worsening and were adversely affecting 
his ability to work as an oil field contractor, with duties 
that involved climbing and lifting.  He testified that he 
continued to receive injections but that surgery was 
discussed as a possible option.  He indicated that he was 
apprehensive about undergoing surgery.  

A May 2002 VA examination report revealed the veteran to work 
as a self-employed contractor in the oil field.  His job 
entailed heavy lifting of parts and climbing.  His left arm 
was amputated at the elbow.  He was right hand dominant.  He 
reported being regularly seen in the orthopedic clinic for 
rotator cuff syndrome and impingement syndrome of the right 
shoulder.  He recently received steroid injections in the 
shoulder.  He attended occupational therapy and performed 
home exercises with marked difficulty.  He also took Darvon 
for right shoulder pain.  He was given a lateral 
epicondylitis splint and wrist splint due to difficulties 
with his right upper extremity and he was prone to repetitive 
injuries.  He complained of pain at a level 10 while working 
and on lifting heavy objects.  He had difficulty picking up 
objects from the floor.  He could not use his right upper 
extremity above the shoulder.  He was unable to lie on his 
right side or his back.  If he did not do any activities as 
mentioned above, pain was at a level 6 or 7.  Today pain was 
a level 6.  He had a left above elbow prosthesis that he 
sometimes used, but found it cumbersome and worked using the 
right arm for all practical purposes.  

On objective examination, he had marked difficulty removing 
his shirt and was able to put the shirt on but needed 
assistance putting the sleeve on his left side.  He was 
unable to remove his wrist splint or put it on himself.  The 
right shoulder showed mild atrophy of the supraspinatus and 
infraspinatus muscles and there was atrophy in the bicipital 
groove of the shoulder.  The acromion appeared to be 
prominent.  There was marked tenderness around the shoulder 
joint and at the acromioclavicular joint.  The shoulder joint 
as such appeared very irregular.  Active range of motion was 
0 to 110 degrees with moderate discomfort.  Passively he 
could move from 110 to 140 degrees with moderate to severe 
discomfort, beyond that he was in excruciating pain.  He 
could obtain 150 degrees of abduction with active assistive 
range of motion.  During forward flexion he had 0 to 90 
degrees of flexion and beyond that he had moderate to severe 
pain to 140 degrees on assistive and passive range of motion.  
Drop arm test was markedly positive with give away weakness 
and excruciating pain at the shoulder and insertion of the 
deltoid muscle.   Internal rotation was 10 degrees with 
severe pain and he could not lay supine with arm to the side.  
Extension was 10 degrees actively and 20 degrees passively 
with moderate to severe pain.  Abduction was 50 degrees with 
mild pain and 90 degrees with moderate pain.  At 80 degrees 
flexion he had no pain and had mild pain at 90 degrees.  
Beyond 90 degrees flexion the pain was moderate to severe.  
At maximum range of motion his pain was excruciating.  

Functionally he had marked difficulties dressing and 
undressing and used his left above elbow stump to assist in 
driving.  He could not put on or remove his braces himself 
and could not tie shoelaces.  He could not reach the back of 
his head with his right arm and could not reach his back 
pockets.  He no longer kept anything in his back pockets and 
had marked difficulty simulating combing his hair.  The 
impression rendered was status post right rotator cuff tear 
and right shoulder impingement syndrome.  The examiner 
commented that it was obvious the veteran had severe 
functional limitations with his right upper extremity due to 
pain and limitations of motion.  The limitations of motion 
were mainly due to pain.  There was no instability or giving 
away noted, however due to pain, he did have some giveaway 
weakness.  It was obvious he had marked tenderness at the 
shoulder joint, however no heat or redness was noted.  During 
acute exacerbations, he could have further limitations in 
range of motion and functional capacity, the extent of which 
could not be determined with any medical certainty.  While 
the veteran was cooperative, it was obvious that he was in 
moderate to severe pain and this resulted in guarding of some 
movements and there were obvious limitations in ranges of 
motion due to pain rather than contractures.  

VA records from July 2002 revealed continued complaints of 
right shoulder pain with continued occupational therapy and 
the use of Thera bands on a daily basis.  A steroid injection 
was said to provide minimal benefit.  He had positive 
impingement, positive acromioclavicular (AC) joint tenderness 
and 4/5 rotator cuff strength.  Internal rotation was to S1 
and external rotation was 30 degrees.  The impression 
continued to be right rotator cuff tear with AC joint 
tenderness.  Surgery was discussed, but the veteran indicated 
finances prevented him from undergoing surgery at this time. 

In an August 2002 rating decision, the RO increased the 
evaluation for the right shoulder disability to 30 percent 
effective from the date of the claim in January 1999.

In a June 2003 Travel Board hearing, the veteran testified 
that he was having a problem with the range of motion of his 
right shoulder decreasing, indicating it had done so in the 
past six months.  He testified that he could not raise his 
arm above shoulder level or reach into his back pocket.  He 
testified that he could no longer work in the oil field 
maintenance vocation that he had been in for 23 years.  He 
testified that his shoulder was treated with injections with 
relief lasting from a few weeks to a little over a month.  

A June 2003 letter from a private physician stated that he 
evaluated the veteran's right shoulder and found his shoulder 
function to be deteriorating and his range of motion to be 
less.  He could barely reach behind his back and could not 
reach above shoulder level.  His shoulder function had 
deteriorated to the point where he could not function in the 
workplace and given an above the elbow amputation on the 
opposite side, he was substantially limited.  In this 
physician's opinion, the veteran could not work in any 
situation requiring use of the shoulder.  

In a June 2003 VA treatment record, he was noted to complaint 
of very little motion in his right shoulder.  VA records from 
December 2003 noted the veteran's chief complaint to be right 
shoulder pain, with findings of limited range of motion due 
to pain in the right upper extremity.  He was still noted to 
have a torn rotator cuff of the right shoulder.  

Lay statements submitted by coworkers, his employer and 
family members described the veteran as having increasing 
difficulties with his right shoulder to the extent that he 
was having increased difficulty performing his job duties. 

In April 2004 the VA saw him for follow up, stating that his 
shoulder was about the same, and indicated that he got some 
relief from the injection.  He again desired a temporary 
measure rather than surgery at this time.  His right shoulder 
was described as essentially unchanged with an active range 
of motion of 0 to 110 degrees/ external rotation of 20 
degrees and internal rotation to the right L4 to L5 region.  
X-rays done in April 2004 showed no gross abnormalities might 
be some early AC joint arthrosis, although this did not 
correlate with the physical exam.  He was injected with a 
steroid, which brought some relief.  

In August 2004, he was seen for follow up with complaints of 
right shoulder pain that interfered with activities of daily 
living.  A September 2004 record revealed complaints of 
chronic right shoulder pain since 1999 or earlier, with 
successive cortisone shots having become less effective.  X-
rays of the right shoulder from August 2004 were noted to be 
normal.  A September 2004 MRI report read over the phone 
revealed a torn rotator cuff of the right shoulder.  He had 
impingement sign at 60 degrees of abduction or forward 
flexion and pain at the right lateral humeral epicondyle with 
resisted supination of the right wrist.  The diagnosis was 
right impingement syndrome and right tennis elbow.  The 
possibility of an acromioplasty was discussed.  

The report of a November 2004 VA examination revealed the 
veteran to have recently lost his job in oil field 
maintenance due to his inability to perform adequately.  He 
was noted to have lost his left arm with an above elbow 
amputation in Vietnam in 1969.  In 1998 he developed pain in 
the right shoulder without history of trauma.  He had no 
significant previous problems with his right shoulder.  The 
pain had persisted.  He could only sleep with it resting a 
pillow across his chest.  An MRI in 2000 revealed a full 
thickness tear of the supraspinatus tendon.  He had five to 
six injections of cortisone with each giving transient relief 
of symptoms.  He had no surgery to date.  He took Naprosyn.  
He had not used a cane or crutch for this problem.  He was 
unable to work with his right arm at the height of his 
shoulder.  He could lift weight to the waist level only.  
Driving caused shoulder pain.  He was unable to reach behind 
him and had to carry his billfold in his shirt pocket.  He 
had the same limitations in his recreational and household 
duties that he had on the job.  He could do activities of 
daily living.  

On physical examination the veteran had no swelling, 
effusion, atrophy or deformity of the right shoulder.  He was 
tender over the AC joint and over the greater trochanter.  He 
had the following ranges of motion with pain at the extremes 
of motion:  75 degrees abduction, 80 degrees flexion, 45 
degrees external rotation, 40 degrees internal rotation and 
30 degrees extension.  Repetitive motion did not change his 
range or symptoms.  His Neer sign was positive.  There was 
weakness in abduction of his arm from his side.  He was 
tender over the greater tuberosity and the acromioclavicular 
joint.  Abduction of his right arm from his side was weakened 
4/5.  X-rays revealed a tiny osteophyte at the AC joint of 
the right shoulder.  No abnormalities were noted at the 
glenohumeral joint.  The impression rendered was tear, right 
supraspinatus tendon (rotator cuff), impingement syndrome, 
right shoulder and status post left above elbow amputation, 
traumatic.  

The examiner remarked that he could detect no objective 
evidence of weakness, incoordination, fatiguability or loss 
of motion due to the above.  He was unable to estimate that 
range of motion, amount of pain or functional capacity during 
a flare up without resorting to pure speculation.  

The veteran's right shoulder disorder has been evaluated 
under Diagnostic Codes 5201 and 5202.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5201, limitation of motion to 25 
degrees from the side warrants a maximum 40 percent 
evaluation for the major arm.  The 30 percent evaluation the 
veteran is currently in receipt of is warranted for 
limitation of motion of the major arm limited to between the 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, (impairment of 
the humerus), a 30 percent evaluation is warranted for 
recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements of the 
major arm; recurrent dislocations at the scapulohumeral joint 
with infrequent episodes and guarding of movement only at the 
shoulder level; or  malunion of the humerus with marked 
deformity of the major arm or moderate deformity.  A 50 
percent evaluation is warranted for a fibrous union of the 
humerus of the major arm.  Nonunion of the humerus warrants a 
60 percent evaluation for the major arm.  A loss of the 
humerus head warrants an 80 percent evaluation for the major 
arm. 

Upon review, the Board finds that the medical evidence does 
not support an evaluation in excess of 30 percent for the 
veteran's right shoulder disability.  Although he is shown to 
have motion limited to the extent he can no longer reach his 
back pocket or reach above shoulder level, his range of 
motion is not shown in the records to be limited to 25 
degrees from the side.  The ranges of motion shown in the 
most recent VA examination were as follows:  75 degrees 
abduction, 80 degrees flexion, 45 degrees external rotation, 
40 degrees internal rotation and 30 degrees extension.  
Repetitive motion did not change his range or symptoms.  He 
had pain at the extremes of motion, but repetitive motion did 
not affect the ranges of motion.  In sum, the evidence does 
not reflect the veteran's range of motion to more closely 
resemble the criteria for a 40 percent evaluation for loss of 
motion, even with consideration of pain.  

The evidence clearly does not reflect that the veteran has a 
fibrous union of the humerus, nor is there non union (false 
flail joint) or loss of humerus head (flail shoulder) shown.  
The overall evidence, to include the most recent VA 
examination report of November 2004, reflects a diagnosis of 
tear, right supraspinatus tendon (rotator cuff), impingement 
syndrome, right shoulder.  The records, including this 
examination also noted that no fracture or abnormal soft 
tissue calcifications were present, aside from a tiny 
osteophyte at the AC joint of the right shoulder.  Clinical 
findings, and X-ray findings from the November 2004 VA 
examination as well as prior medical evidence including 
earlier MRI findings all show no evidence of a fibrous union 
of the humerus, non union or loss of humerus head.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

The Board has also reviewed the record under the provisions38 
C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  
Although the veteran has been recently deemed unemployable at 
his chosen vocation in oil field maintenance, with the right 
shoulder a factor; it is not the only cause of his employment 
problems, given additional medical problems that include his 
left arm amputation and other medical problems.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to his right shoulder 
disability.  

Accordingly, an increased evaluation in excess of 30 percent 
for right shoulder for a rotator cuff tear of the right 
shoulder with chronic impingement syndrome is denied.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a rotator cuff tear of the right shoulder with chronic 
impingement syndrome of the right shoulder is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


